On Motion to Dismiss.
Tlie opinion of the Court was delivered by
McEnery, J.
The appellee moves to dismiss the appeal on tlie ground that the value of the property in dispute is not shown to be worth over- $2000.
The answer of the defendant and appellee admits the property described and set forth in the petition of plaintiff to be worth $2300.
Plaintiff, in an amended petition, disclaims ownership of eighty acres of the land claimed by him in the original -petition. Deducting tlie value of the land relinquished there is left the value of the balance *818of the land claimed, $1,556, to which add the amount claimed for rent, •will make the sum of $23656.
The motion to dismiss this appeal is therefore overruled.